Exhibit 10.2

FIRST AGREEMENT AND RELEASE OF CLAIMS

This First Agreement and Release (“First Agreement”) provided to Employee on
July 28, 2014 is entered into between Baxter International Inc., and its current
and future subsidiaries and affiliates (“the Company”) and Jean-Luc Butel
(“Employee”) arising out of Employee’s employment with, and separation from,
Baxter International Inc. It is effective as of the date Employee signs this
First Agreement, subject to the expiration of any applicable revocation period.

1. Separation Date: Employee’s employment with the Company will end not earlier
than March 15, 2015 and not later than July 1, 2015, with the termination date
within this range as determined by the Company (the “Separation Date”). Up
through and including the Separation Date, Employee shall perform his duties, as
requested, including providing necessary leadership and support in connection
with the split of the Company as announced on March 27, 2014. If the Company
determines that it will not need Employee to report to the office regularly
prior to the Separation Date, the Company will so inform Employee. Employee,
however, shall remain available to perform any periodic work, as necessary,
through that Separation Date. Employee expressly understands and agrees that in
order to obtain the pay and benefits set forth herein and in the Second
Agreement (as defined below), Employee shall not work for any other entity
(whether as an employee, consultant, or contractor, or in any other capacity)
prior to his Separation Date, unless prior written consent is provided by the
Chief Executive Officer. If Employee works elsewhere prior to his Separation
Date and without such written consent, his Separation Date shall be accelerated
to the first day of any such work (the “First Day”) and Employee shall not be
entitled to any of the pay or benefits set forth herein or in the Second
Agreement to be provided on or after such First Day. Employee expressly
understands that if, without the prior written consent of the Chief Executive
Officer, he were to work elsewhere prior to March 2015, he would not be eligible
to remain on Company payroll and would not be entitled to any equity that may
vest in March 2015.

2. Payment for Work Performed: Employee will be paid up through and including
the Separation Date for all work performed on regularly scheduled pay dates at
his current base salary ($790,000) less all appropriate withholdings and shall
remain eligible for all Company benefits (e.g., medical, dental, etc.) through
the Separation Date. Employee agrees that he is entitled to no other payments
arising out of his employment with, or separation from, the Company unless
otherwise expressly set forth in this First Agreement or the Second Agreement.
Employee specifically understands and agrees that he shall not be eligible to
participate in the Company’s Long Term Incentive Plan for 2015 and shall not
accrue any 2015 vacation.

3. Future Contingent Offer: If Employee: (i) remains employed through the
Separation Date, and (ii) signs this First Agreement, he also will be eligible
for additional pay and benefits as documented in the Second Agreement provided,
however, that Employee shall be required to sign a Second Agreement and Release
at the time of his Separation Date (the “Second Agreement”) . The Second
Agreement is provided to Employee contemporaneously herewith for consideration
but may not be executed until the actual Separation Date. The Second Agreement
shall be rescinded and null and void should Employee elect not to sign this
First Agreement or elect not to remain employed through the Separation Date.



--------------------------------------------------------------------------------

4. General Benefits Information: Employee understands and agrees that:

a. he shall receive information from the Baxter Employee Benefits Center
(“BEBC”) (telephone number 1-877-BAX-HR4U) regarding the ability to continue
medical benefits, if any;

b. his future participation, if any, in the Company’s Employee Stock Purchase
Plan ceases on the Separation Date. Further information may be obtained by
calling the HR Center at 1-877-BAX-HR4U;

c. his vested, accrued benefits in the Pension Plan, the Incentive Investment
Plan, and any other applicable benefit plans and policies, if any, will be
administered in accordance with the terms of those plans;

d. his stock options, if any, will be allowed to vest or forfeit according to
their terms and based on Employee’s Separation Date. Further information may be
obtained by contacting eTRADE through the 1-877-BAX-HR4U line; and

e. to preserve any rights and/or to make various elections under the Company’s
Flexible Benefits Program and Pension Plan, he must complete any and all
requisite forms sent by BEBC. Elections under the Incentive Investment Plan must
be made by calling ING through the 1-877-BAX-HR4U line.

Employee further understands and agrees that the Company is not providing, and
does not intend to provide, any legal advice concerning Employee’s benefits or
continuation thereof.

5. Company’s Promises: In exchange for Employee’s promises set forth herein, the
Company agrees:

a. to allow Employee to remain employed through the Separation Date, which shall
allow Employee to continue to receive pay and benefits through that date,
including vesting in certain equity in March 2015;

b. that Employee shall remain eligible to receive Employee’s 2014 Management
Incentive Compensation Plan (“MICP Plan”) target bonus less all appropriate
withholdings. Payout, including date thereof, shall be subject to the Company’s
financial performance and terms and conditions of the MICP Plan;

c. that Employee shall be eligible for outplacement assistance at a Company
approved outplacement vendor for a total of up to twelve (12) months, or until
Employee finds alternative employment, whichever occurs first; provided however,
that Employee must initiate outplacement assistance on or before July 1, 2015 or
he will forfeit such assistance; and

d. to not contest any claim for unemployment compensation filed in the State of
Illinois arising out of Employee’s termination on the Separation Date.



--------------------------------------------------------------------------------

6. Value of Consideration Provided: Employee acknowledges that the payments and
benefits set forth in Paragraph 5 are of value and exceed any amount to which he
is otherwise entitled.

7. Employee’s Promises: In exchange for the payments and benefits provided in
Paragraph 5, Employee (including Employee’s heirs, assigns, executors,
administrators and anyone claiming for or on Employee’s behalf) promises and
agrees:

a. to release and waive Employee’s right to assert, raise, file, or participate
as a class member in any claims against the Company or other Released Parties
which have arisen up to and including the date of this First Agreement.
(“Released Parties” means the Company and its parents, subsidiaries, affiliates,
and assigns, plus all of its and their executives, officers, directors,
attorneys, employees, agents, and employee benefit plans, plus related
companies.) This waiver and release includes but is not limited to: (i) any and
all claims alleging unlawful discrimination, harassment, or retaliation based on
race, sex, color, religion, national origin, sexual orientation, age, veteran or
military status, disability or any other protected category under federal, state
or local laws, including but not limited to any claims under the Age
Discrimination in Employment Act, as amended by the Older Workers’ Benefit
Protection Act; (ii) any and all other tort or contract claims whether seeking
compensatory, punitive, legal or equitable damages, attorneys’ fees and/or costs
of any kind, including, but not limited to, claims for wrongful or retaliatory
discharge, breach of contract or public policy, defamation, libel, slander,
invasion or breach of privacy, intentional and/or negligent infliction of
emotional distress, “whistleblower” retaliation claims, or personal injury; and
(iii) any other claim whatsoever up through and including the date Employee
signs this First Agreement and whether currently known or unknown unless a
waiver and release of such claim is expressly prohibited by law (collectively
the “Waived and Released Claims”). This means Employee is voluntarily giving up
the right to assert, raise, or file any of the Waived and Released Claims
against the Company and that the Company shall have an affirmative defense to
any such claim, if asserted, raised or filed;

b. to not accept any money as a result of his filing of any charge against the
Company with any federal, state, or administrative agency and to not accept any
money as a result of any third party filing of any such charge against the
Company;

c. to “covenant not to sue” the Company (or any other Released Party) for, or
based on, any Waived and Released Claim set forth in section “a” of this
Paragraph. The covenant not to sue is different from and in addition to the
waiver and release set forth in section “a” of this Paragraph. The covenant
means Employee is promising not to file a lawsuit in any forum (by way of
example, in court or arbitration) concerning any of the Waived and Released
Claims. However, this covenant not to sue does not apply to a lawsuit to enforce
the terms of this First Agreement or the Employee’s rights to indemnification as
described in section “b” of Paragraph 9 below. This covenant not to sue also
does not apply to a lawsuit to challenge the validity of this First Agreement
under the Age Discrimination in Employment Act, as amended by the Older Workers’
Benefit Protection Act. If Employee sues in violation of this covenant not to
sue, Employee will be liable to the Released Party for its reasonable attorneys’
fees and other litigation costs incurred in defending against such a suit.
Alternatively, if Employee sues the Released Party in violation of this covenant
not to sue, the Company can require Employee to return all but $500 of the money
and other benefits paid to Employee pursuant to this First



--------------------------------------------------------------------------------

Agreement. In that event, the Company shall be excused from making any payments
or continuing any benefits otherwise owed to Employee under this First
Agreement. The $500 shall serve as consideration for enforcement of all
provisions of this First Agreement, which shall remain in effect and enforceable
to the extent permitted by law;

d. other than in the proper course of his duties for the Company, to not
disclose, use, or share any confidential, non-public information of the Company
that Employee acquired during the course of his employment with the Company
with/to any third party without the prior written consent of the General Counsel
of the Company;

e. to honor and continue to abide by the obligations set forth in Employee’s
Employment Agreement with the Company, which agreement is dated December 2, 2011
and incorporated herein by reference; provided, however, that to the extent any
provision herein is deemed to conflict with the terms of Employee’s Employment
Agreement, the provisions herein shall control and be given full force and
effect;

f. that the Company has a protected interest in the goodwill of its employees
and that the Company may be significantly and irreparably harmed by the
departure of personnel, or key personnel, due to any solicitation by Employee or
on Employee’s behalf. As a result, Employee promises and agrees that up through
and including his Separation Date and through July 1, 2016, Employee: (i) shall
not hire or solicit, or attempt to solicit, or encourage any Company employee to
leave the Company’s employ; and (ii) shall not assist any third party in hiring
or soliciting or encouraging any Company employee to leave the Company’s employ
or become employed elsewhere. This restriction specifically shall include, but
not be limited to, providing information about any current Company employee
(e.g., name, contact information, skills, experience) to any recruiter, retained
search firm, or any other third-party or person or entity for purposes of hiring
that employee or soliciting or encouraging that employee to leave the Company or
to be recruited or employed elsewhere;

g. that the Company has a protected interest in the goodwill of its confidential
and proprietary information and competitive advantage. Employee understands and
agrees that given Employee’s role as the Company’s CVP, President-International,
Employee possesses significant knowledge and information concerning, inter alia,
the Company’s processes, financial, marketing and sales plans, short and long
term strategies, key personnel, finances, and research and development for each
business unit (Medication Delivery and BioScience) both within the United States
and internationally. As a result, Employee understands and agrees that
disclosure of any confidential and proprietary information will cause the
Company significant and irreparable harm. Employee further understands and
agrees that, through July 1, 2016, he will not, directly or indirectly, be
employed by, associated with, or in any manner connected with, or render
services, advice, or encouragement to, any person or group offering, proposing
(whether publicly or otherwise), seeking to enter into, entering into, or
otherwise being involved in, any merger, proxy solicitation, tender offer,
acquisition of Company assets or securities, business combination,
recapitalization, restructuring, or other extraordinary transaction relating to
all or part of the Company, nor shall Employee enter into any discussions,
negotiations, arrangements, or understandings with respect to the foregoing with
any person or group other than the Company. Employee further promises and agrees
that up through his Separation Date and through July 1, 2016, Employee shall not
be employed (whether as an



--------------------------------------------------------------------------------

employee, owner, officer, principal, director, advisor, consultant or contractor
or in any other capacity) at any of the Competitive Entities set forth on
Exhibit A and incorporated herein by reference, which are known and direct
competitors of the Company, provided, however, that if Employee so requests, the
Company may provide a waiver of this provision. To be effective, any such waiver
must be in writing and signed by the Chief Executive Officer of the Company;

h. up through his Separation Date and through July 1, 2016, to not accept any
Board appointment at any of the entities set forth on Exhibit A without prior
written approval of the Chief Executive Officer of the Company;

i. to cooperate as reasonably necessary in any ongoing litigation, claim,
investigation, or subpoena involving or relating to the Company for which
Employee may, due to his prior employment with the Company, have knowledge. This
shall include Employee being available to meet with the Company’s legal
representatives and appearing to testify as a witness in administrative or court
proceedings or in depositions provided that the Company shall make reasonable
efforts to schedule any such meetings or appearances at mutually agreeable times
and locations. Employee also agrees not to speak to any third-party in
connection with any threatened or filed litigation, claim, investigation or
subpoena without first getting the express written consent of Baxter’s General
Counsel, unless otherwise required by law. Employee also agrees that he will,
within forty-eight (48) hours of receipt of any such request, pleading, or
subpoena, notify the General Counsel to allow the Company to assert any and all
available legal defenses;

j. to remain available to answer questions or provide information concerning his
past employment or duties as reasonably necessary;

k. not to defame, disparage, libel or slander the Company or any of the Released
Parties; and

l. to keep the terms of all agreements between Employee and the Company
confidential except that Employee may disclose the terms to his spouse or
domestic partner and financial or legal advisors, as necessary, provided that
such persons are advised of and agree to maintain the confidentiality of these
agreements.

8. Additional Limitations on Employee’s Promises:

a. This First Agreement does not in any way: (i) limit or proscribe Employee’s
non-waivable right to file a charge with the EEOC or to cross file such a charge
with a state agency (or to file a charge with another administrative agency, if,
and only if, such proscription is expressly prohibited by law); (ii) require
Employee to dismiss any pending charge(s) with the EEOC or cross-filed state
agency charge(s) (or to dismiss a charge filed with another agency, if, and only
if, such required dismissal is expressly prohibited by law); (iii) limit or
proscribe Employee’s non-waivable right to participate as a witness or cooperate
in any investigation by the EEOC (or to participate or cooperate with another
federal or state agency, if, and only if, such proscription is expressly
prohibited by law); (iv) apply to any claim arising out of conduct occurring
after the date this First Agreement is signed; and (v) limit or proscribe
Employee’s right to file a claim to enforce the terms of this First Agreement.



--------------------------------------------------------------------------------

b. Nothing in this First Agreement will be deemed a diminution of the Company’s
indemnification obligation to Employee nor a waiver by Employee of any right to
indemnification from the Company or his ability to enforce such right.

9. Employee Representations Concerning Company Conduct: Unless expressly stated
herein, Employee is not aware of any actions by the Company or any of the
Released Parties up through and including the Separation Date that evidence:
(i) any inappropriate, discriminatory, unlawful, unethical, or retaliatory
conduct of any kind whatsoever (“Inappropriate Conduct”) against Employee or any
other third person or entity, (ii) any failure of the Company to reasonably
investigate or respond to any complaint that Employee has made about
Inappropriate Conduct, or (iii) any failure by himself or the Company to comply
with any applicable laws, statutes, rules, or regulations whether under federal,
state, or local law.

10. Miscellaneous Terms:

a. This First Agreement:

(i) may be executed in multiple counterparts, each part constituting an
original. A facsimile shall constitute an original copy;

(ii) shall not be construed as an admission of wrongdoing on the part of the
Company, Employee, or the Released Parties;

(iii) if found to be unenforceable, in whole or in part, shall be modified so as
to give full effect to the parties’ intentions or, if not possible, the
unenforceable provision excised from the First Agreement with each and every
remaining portion of the First Agreement remaining in full force and effect; and

(iv) shall supersede any prior oral or written communications concerning the
subject matter or terms of this First Agreement.

b. This First Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. The Company will require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, or otherwise) to all or a substantial portion
of its business and/or assets, expressly to assume and agree to perform this
First Agreement in the same manner and to the same extent that the Company would
be required to perform this First Agreement if no such succession had taken
place.

11. Death or Disability:

a. Upon Employee’s death or disability (as such term is defined under the
Company’s Long Term Disability Plan) on or prior to the Separation Date, then:

(i) the Company shall provide Employee or his Beneficiary with his base pay and
benefits through the date of his death or disability and if Employee has worked
through at least July 1, 2014, he or his Beneficiary shall be eligible to
receive a pro rata portion of his 2014 MICP bonus pursuant to Paragraph 5b
above;



--------------------------------------------------------------------------------

(ii) Upon Employee signing the Second Agreement, or the Beneficiary signing an
agreement substantially similar to the Second Agreement and such document
becoming irrevocable, which agreement shall, inter alia, include the same
release of claims against the Company, the Company shall provide Employee or his
Beneficiary the pay and benefits set forth in Paragraph 3a of the Second
Agreement and if Employee has actively worked through July 1, 2015 before his
death or disability, Employee or his Beneficiary shall be eligible for a pro
rata portion of Employee’s 2015 MICP bonus as set forth in Paragraph 3b of the
Second Agreement; and

(iii) Employee’s outstanding equity awards will be treated per the terms
governing such awards.

b. “Beneficiary” shall mean the beneficiary designated by Employee in Company’s
applicable beneficiary form on file at time of Employee’s death or disability.
If no form is on file, Beneficiary shall be Employee’s estate. Employee may
contact the BEBC (877.BAXHR4U) for information or to update or change any
beneficiary.

12. Internal Revenue Code Section 409A:

a. It is intended that all payments under this First Agreement and the Second
Agreement comply with, or are exempt from, Section 409A of the Internal Revenue
Code and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”). Accordingly, this First Agreement and the Second Agreement shall
be interpreted consistent with such intent.

b. If any payments provided to Employee by this First Agreement or the Second
Agreement are non-qualified deferred compensation subject to, and not exempt
from, Section 409A (“Subject Payments”), the following provisions shall apply to
such payments:

(i) For payments triggered by termination of employment, reference to Employee’s
“termination of employment” (and corollary terms) shall be construed to refer to
Employee’s “separation from service” (with such phrase determined under Treas.
Reg. Section 1.409A-1(h), as uniformly applied by the Company) in tandem with
the termination of his employment with the Company.

(ii) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.

(iii) If Employee is deemed on the date of his “separation from service” to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-l(i)),
then with regard to any payment that is required to be delayed pursuant to
Internal Revenue Code Section 409A(a)(2)(B) (the “Delayed Payments”), such
payment shall not be made prior to the earlier of (i) the expiration of the six
(6) month period measured from the date of Employee’s “separation from service”
and (ii) the date of his death. Any payments other than the Delayed Payments
shall be paid in accordance with the normal payment dates specified herein.



--------------------------------------------------------------------------------

(iv) Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any Subject Payment be subject to offset by any other amount
unless otherwise permitted by Section 409A.

(v) If Employee is to receive any payment or benefit that is contingent upon
Employee’s termination of employment and providing a release of claims of the
Company, and if the 60-day period following Employee’s termination date begins
in one calendar year and ends in a second calendar year (a “Crossover 60-Day
Period”), then any such payments or benefits that would otherwise occur during
the portion of the Crossover 60-Day Period that falls within the first year will
be delayed and paid in a lump-sum during the portion of the Crossover 60-Day
Period that falls within the second year.

c. If an amendment of this First Agreement or the Second Agreement is necessary
in order for it to comply with Section 409A, Employee and the Company agree to
negotiate in good faith to amend the applicable agreement in a manner that
preserves the original intent of the parties to the extent reasonably possible.

d. Notwithstanding the foregoing, in no event shall the Company have any
obligation to indemnify or otherwise compensate the Employee for any additional
tax or adverse tax consequence resulting from the application of Code
Section 409A.

13. Employee’s Acknowledgement and Agreement: Employee understands, acknowledges
and agrees that he has:

a. carefully read and fully understands the First Agreement and is signing this
First Agreement knowingly and voluntarily and without duress or coercion;

b. been advised by this First Agreement, in writing, to consult with an
attorney, at his own expense, prior to executing this First Agreement;

c. been given a full twenty-one (21) days within which to consider the First
Agreement before signing it; and

d. seven (7) days following execution of this First Agreement to revoke his
acceptance of this First Agreement by delivering a written notice of revocation
to Jeanne Mason, “Corporate Vice President, Human Resources, Baxter Healthcare
Corporation, One Baxter Parkway, Deerfield, Illinois 60015.” Employee
understands that if he does not sign this First Agreement by the time allotted
and/or revokes acceptance of this First Agreement within this revocation period,
he is not entitled to the payment and promises set forth herein and the Second
Agreement and Release shall be null and void.



--------------------------------------------------------------------------------

THIS FIRST AGREEMENT MUST BE SIGNED BY EMPLOYEE AND RETURNED TO JEANNE MASON BY
AUGUST 18, 2014.

 

/s/ Jean-Luc Butel Employee July 29, 2014 Employee’s Date of Execution /s/
Jeanne K. Mason Authorized Company Representative July 29, 2014 Company’s Date
of Execution



--------------------------------------------------------------------------------

EXHIBIT A

“Competitive Entity(ies),” shall include each of the following entities,
including its parents, subsidiaries, affiliates, successors and assigns:

Abbott Laboratories

AbbVie Inc.

B. Braun Melsungen AG

Bayer AG

Biogen Idec

CSL Limited

Davita Inc.

Fresenius Medical Care AG & Co. KGaA

Griffols Inc.

Halozyme, Inc.

Hospira, Inc.

Johnson & Johnson

Nikkiso Inc.

NovoNordisk A/S

Octapharma AG

Talecris Biotherapeutics Holdings Corp.

Competitive entities shall also include any other entity that is engaged in the
research and development, sale, or marketing of plasma recombinants, hospital
products, or renal therapies to the extent that such entity directly competes,
or is planning to compete, with the Company’s plasma recombinants, hospital
products or renal therapies.